Honoralestuuey       Ksdr                         Opinion No. N-168
 OkMaAuoitlq-
 Beucountycouxulouu                               Re: The effect, if any, of the amendment of
‘BeltonJe~~76513                                      Article 1064, Code of Crimbul Procedure
                                                      (Ii.& No. 79, 60th Le&Wure, R.S.) on
                                                         Attorney Gemnl’s Opinion No, WW-820
Dear NLK8ck                                              (1960).

             You h+ve quested the opinion of this offke me.%         above question. In
sutnmqy Attorney Gamrd’s Opinion WW-820(1960). nude the following hold&

              “lbe Didct Ckrk of Nueccs County cannot charge a fee to ~otber
       ~~f~IhefurnWIfngofcatifredcopiesofpapvrtobcusadinthcrequat-
       ingcountyinaimlMlater”

                  Section 1 of Article 3912c, Vernon’s Civil Statutes. proviw in’put:

              “No distrkt officer shall be peid by the State of Texas my fees or com-
       mlssions for any s&ce performed by him; nor shall the State or my county
       psy to My county omer fn My counti cotltsining a popuhtion of twenty
       tbousaud (20,000) iubabitauts or mom according to the lest pmceding Federal
       c!musMyfwor       -onfor~ysuvictbyhimpcrformcdusucboffra;
       . . . ."

                  Section 3 of Mkle   3912e. Vernon’s Civil Statutes, provides, in pert:

                 “In alI uses where the Cornmisionan Court shell have determined that
        county ofWas or precinct oflicers in such county shall be compensated for
        their rsniccr by the payment of en annual snluy, neither the State of Texas
        ~~yoounty~bcc~withorpeytomyoftheofficenx,com-
        penrated, any fee or commission for the performance of any or ell of the duties
        of their offkcs but such oflkers shall receive uld salary in lieu of ell other fees,
        commissions or compensetion which they would otherwise be suthorized to re
        tain; . . . .*

                Prior to the enactment of House Sil?ir18 end 80 (Acts 60th Leg.. 1967, ch 600.
 p. 1785; Actr 60th leg., 1967, + 681, p. 1789). Sections 1 end 3 of Article 391% prohibited
 the p*ymurt Of my fee by th4 State Of Tcrur Or a county to my county official on l uluy bh
                                                    ..
.   Honorable Stanley Kacir. psge 2. (U-168)



    Section 2 of the rforeseid House Bill 80 rcpuled Sections l end 3 of Article 3912e, but onl!
    insofar as its provisions were in conflict with the provisions of House Bill 80. Attorney General’\
    Opiion Numbcrs M-128, M-134, M-135. N-142 and M-148. The ssidrepul did not rffcct orhcl
    provisions which were not in conflict, such as Section 246 of the Texas Robete Code, ruthonr.
    ing I court to order that no costs or fees be charged a needy person in guardianshipproceedings
    Attorney Gnual’s Opinion M-148. By like’constmction. the repel did not affect the provisIon,
    of Sections 1 and 3 of Article 3912~ insofar as it applied to fees in the Code of CriminalProccd.
    un. With the above provisions of Sections 1 and 3 of Article 3912~ in mind, end considermg the
    previously referred to constructions of House Bills 78 and 80, we may now consider the propel
    construction to be given Article 1064, Code of Criminalprocedure, IS amended by House Bill 79.
    Acts 60th Leg.. 1967, ch. 743. p. 2010.

                   Section 1 of House Bill 79 provides as follows:

                    “Section 1. Article 1064 of the Code of Criminal procedure of Texas,
            1925, is rmendcd to read as follows:

                   ” ‘Article 1064. Fees of district and county clerks

                    “ ‘( 1) The clerks of the county courts, county courts at law and district
      ._    courts .&ail be &wed the following fees:

                    ” ‘(a) A fee of Fifteen Dollars ($15.00) in each cause filed in said
            courts: for ftig complaints, information. for docketing and taxing costs for
            esch defendant. for issuing orighul writs, issuing subpoenas, for swesrmg and
            impaneling a jury, receiving and recording verdict, for fw each paper entered
            in this cause. for swearing witnesses and for all other clerical duties in connec-
            tion with such cause in county and district courts

                    “‘@)AfoeofOneDollu(S1.00)puprgeor~ofe~,tobepPid
            at the the each order is placed, for issuing each certified copy, trandpt or
            any other paper authorized. pemdtted. or required, to be issued by said county
            clerk or Jerk of county courts or clerk of district courts.’”

                    Section 2 is the cmcrgency clause. It is noted that the amendment above quoted
    merely changedthe amount of fees to be collected under the provisions of 1064 and made Pc
    other change. Therefore, the provisions of Sections 1 and 3 of Article 3912e were not amcndcd’
    either expressly or by implication, by the provisions of House Bill 79. You are, therefore, advnrc
    that it is the opinion of this office thet Attorney General’s Opinion No. WW-820remainsePPb’
    cable to those fees set out in Article 1064. Code of Criminal procedure, as emended.

                  It is noted that the fees to be charged for issuing I certified copy of the transcnPl
    or my other papu ruthorized or permitted to be issued in criminrl cases is governed by the Pro
    .
.




        Honorable Stanley Kacir, page 3. (M-l 68)




        visions of House Bill 79 rather than House Bills 78 and 80. Therefore, House Bills 78 and 80
        would not authorize payment of s fee to a Diitrict or County Clerk Instead, such fees would be
        $rohiblted by the provisions of Sections 1 and 3 of kticle 3912e. for the reason that Houx BiU
        79 did not amend, either expressly or by impliation, such prohibition

                       In Attorney General’s Opinion No. WW-820, it was held that the fees provided in
        Article 1064 could not be charged to a county for the reason that the provisions of Sections 1
        and 3 of Article 3912e prohibited such chat. Since no change other than the amount of fees
        was mada by the enactment of Housc Bill 79. you are advised that Attorney GateraPs Opinion
        No. WW-820     nxnains in full force and effect.

                                                 SUMMARY

                      House Bii 79 (Acts 60th Leg, 1967, ch. 743, p. 2010) merely changed
                the amount of fees payable to district and county clerks in c@nhul matters.

                        Sections I and 3 of Article 3912e. V.C.S , remain in effect ‘as to the
                fees  payable under Micle 1064. V.C.C.P., and neither the State nor any
                county may be cluugd such feea, in any county contajning ,a population of -:~
                twenty thousand inhabitants or more, and iu all asea where the Commissioners
                Court shall have determined that county oftlccn shall be compcnsated on a
                sslsry basis.

                         Attorney General’sOpinion     h-820   (1960) is reaffirmed




                                                                  ey General of Tex4s
         Prepared by Malcolm L Quick
         Assistant Attorney General

         APPROVED:
         OPINIONCOMMITTEE
         Hawthorne Phillips, Chairman
         Kems Taylor, &Chairman
         w. v Gppert
         Polk Shelton
         Monroe Cl4yton
         John Banks
         A. J. CARUBBI, JR
         staff Legal ~sisunt